      Case: 1:18-cv-02861 Document #: 74 Filed: 11/02/18 Page 1 of 3 PageID #:1045



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. LISA MADIGAN, Attorney General    )
of the State of Illinois,                 )          No. 1:18-cv-2861
                                          )
             Plaintiff,                   )          Judge Andrea R. Wood
                                          )          Magistrate Judge Maria Valdez
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

                                NOTICE OF MOTION

To:      Dennis Toeppen
         P.O. Box 17221
         Urbana, IL 61803
         NDIL@net66.net

       Please take notice that on Wednesday, November 7, 2018, at 9:00 A.M., we
shall appear before the Honorable Andrea R. Wood, or any other judge sitting in her
stead, in Room 1925 of the Everett McKinley Dirksen United States Courthouse
located at 219 S. Dearborn St., Chicago, IL 60604, to present the concurrently filed
Motion for Entry of Default and Setting of Hearing Date for Prove-Up of
Default Judgment, a copy of which has been served upon you via the Court’s
CM/ECF system.




                                           1
   Case: 1:18-cv-02861 Document #: 74 Filed: 11/02/18 Page 2 of 3 PageID #:1046



Date: November 2, 2018               Respectfully submitted,

                                     LISA MADIGAN
                                     Attorney General of the State of Illinois

                                     By: /s/ Matthew V. Chimienti

                                     Jeanne Witherspoon
                                     Matthew V. Chimienti
                                     Alison V. Hill
                                     Jeff VanDam
                                     Thomas J. Verticchio
                                     Assistant Attorneys General
                                     Civil Rights & Special Litigation Bureaus
                                     OFFICE OF THE ILLINOIS ATTORNEY GENERAL
                                     100 W. Randolph St., 11th Floor
                                     Chicago, IL 60601
                                     Tel.: (312) 814-1188
                                     jwitherspoon@atg.state.il.us
                                     mchimienti@atg.state.il.us
                                     ahill@atg.state.il.us
                                     jvandam@atg.state.il.us
                                     tverticchio@atg.state.il.us




                                        2
   Case: 1:18-cv-02861 Document #: 74 Filed: 11/02/18 Page 3 of 3 PageID #:1047



                         CERTIFICATE OF SERVICE

I, Matthew V. Chimienti, an attorney, certify that on November 2, 2018 I caused the
foregoing Notice of Motion to be electronically filed via the Court’s CM/ECF system
and thereby served on all counsel and pro se litigants of record.

                                            /s/ Matthew V. Chimienti
                                            Assistant Attorney General




                                        3
